BURGESS, J.
Defendant was convicted in the circuit court of Wayne county of manslaughter in the second degree, and his punishment fixed at five years’ imprisonment in the penitentiary, for having assaulted and hilled with a chib, a dangerous and deadly weapon, one John Criswell. He appeals.
Defendant is not represented in this court. We have, however, examined the record as we are required to do by statute under such circumstances, and finding no reversible error, we affirm the judgment.
All concur.